DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 2, 2021 and February 22, 2022 has been entered.  Claims 1-19 remain pending in the application.  Applicant’s remarks, submitted after the prior final rejection, were persuasive.  This final rejection is in response to the claim amendments filed November 2, 2021 and February 22, 2022.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1 line 4, “the main rotor” would be clearer if changed to --a man rotor--, and in line 7, “a main rotor” would be clearer if changed to --the main rotor--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “at least one attachment structure” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,186,758 to Shaw in view of U. S. Patent Publication 2018/0017058 to Shikano.
Shaw teaches a high pressure single screw compressor (90) comprising: 
a housing (100, 102, 202, 203) (Fig. 4);
a main rotor (42) that is secured within the housing (100, 102, 202, 203) and rotatably driven by a main rotor drive shaft (94) about a main rotor drive shaft axis, and operably engaged with a plurality of gate rotors (“female rotors” 26, 28) that are also 
a seal assembly comprising a seal body (205) having a textured outer surface (211), the seal body (205) being disposed around substantially an entirety of a circumference of the main rotor (42) (the seal body 205 as disclosed has to extend around the entire circumference to perform as disclosed) and located between a low pressure cavity (214) and a discharge cavity (207) (Figures 4 and 5a; col. 4 line 27- col. 5 line 10, wherein it is disclosed that area 207 is in communication with the discharge port and area 214 is at low pressure), and
at least one attachment structure (210) which fixedly attaches the seal body (205) to, so as to be rotatable along with, the main rotor (42) (Figures 4 and 5a; col. 4 lines 32-35),
wherein the textured outer surface (211) creates a labyrinthine path from the suction end cavity (214) to the discharge cavity (207) between the housing (100, 102, 202, 203) and the main rotor (42) (Figures 4 and 5a; col. 4 lines 46-49),
wherein the seal body (205) has a rectangular cross-section (Fig. 5A),
wherein the seal body (205) is disc-shaped and is disposed entirely around of the circumference of the main rotor (42) (the seal body 205 as disclosed has to extend entirely around the circumference of the rotor to perform as disclosed)  (Fig. 5a; col. 4 lines 46-49), and
wherein the textured outer surface comprises a plurality of spaced apart grooves (Fig. 5A, annotated below; col. 4 lines 46-49),

[AltContent: textbox (Grooves)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seal Body)][AltContent: arrow][AltContent: textbox (Portion of Seal Body Set into the Main Rotor)][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    224
    196
    media_image1.png
    Greyscale

Annotation of Shaw Figure 5A.
	While Shaw teaches that cavity 214 is at a low pressure, Shaw is silent as to how this low pressure is achieved and maintained.  Shikano teaches a screw compressor wherein:
	a low pressure bearing end cavity (C1) is a suction end cavity (Fig. 2; paragraphs [0017]-[0019] wherein it is disclosed that the bearing chamber (C1) is in communication wit the suction space (S1) thereby making the low pressure bearing end cavity C1 a suction end cavity).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the compressor taught by Shaw with the communication between the bearing end cavity and the suction space as taught by Shikano in order to maintain the pressure in the low pressure in the end cavity to maintain the differential pressure which drives flow of lubricant to the bearings for lubrication and cooling.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Claims 4, 6, 7, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,186,758 to Shaw in view of U. S. Patent Publication 2018/0017058 to Shikano and U. S. Patent Publication 2019/0010944 to Jorwekar.
Shaw and Shikano teach all the limitations of claims 1 and 9, as detailed above, but are silent as to the material of the seal body.  Jorwekar teaches a compressor seal wherein:
the seal body (22) is made of a thermoplastic or thermoset material, which is a thermoplastic material, which is polyphenylene sulfide (paragraph [0078])
.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 6,186,758 to Shaw in view of U. S. Patent Publication 2018/0017058 to Shikano and U. S. Patent Publication 2008/0084030 to Wilson.
Shaw and Shikano teach teaches all the limitations of claims 1 and 9, as detailed above, but are silent as to the material of the seal body.  Wilson teaches a compressor seal wherein:
a seal body (12) is made of a carbon fiber or glass fiber reinforced thermoplastic or thermoset material (Fig. 1; claims 1 and 10).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the compressor taught by Shaw with the seal material taught by Wilson in order to use a seal material that can handle high temperatures with low leakage (paragraph [0015]), and further since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed on February 22, 2022 have been considered but, are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (by the amendments of November 2, 2021 and February 22, 2022).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746